The facts are sufficiently stated in the opinion of the Court.
This is an action for medical services rendered by the plaintiff, a physician, to the defendant's intestate. The plaintiff was offered as a witness in his own behalf to prove that he attended on the defendant; had an account against him therefor; to prove the items of the account, the number of visits he made, the sum due him therefor and the value of his services. Each of these questions was objected to, and was properly ruled out. Such evidence was clearly as to "personal (119)  transactions" with the deceased and incompetent under the terms *Page 115 
of the statute, Rev., 1631; Bunn v. Todd, 107 N.C. 266, and cases cited thereunder in the Anno. Ed., the defendant not having testified as to these matters.
The plaintiff cannot prove by his own testimony either an express contract which would be a "communication" with the deceased, or an implied contract by showing a "personal action," as services rendered. Dunn v.Currie, 141 N.C. 125; Davidson v. Bardin, 139 N.C. 1.
The only other exception is to the charge of the court upon the statute of limitation and need not be considered, for, as by the exclusion of the plaintiff's testimony there was no indebtedness proven, and instruction upon the statute of limitation, if erroneous, would be harmless error.
No error.